DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-13, 15-19, 22, 26, 27 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed 3/22/21 on pages 1-2 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of an overhead transport system comprising: a track installed on a ceiling or in a vicinity of the ceiling; an overhead transport vehicle that travels along the track and includes an article holder that holds an article, a lift driver that lifts or lowers the article holder, and a lateral extender capable of projecting the article holder and the lift driver toward a side of the track; a first placement part arranged below and on the side of the track, that can have placed thereon an article held by the article holder in a state where the article holder and the lift driver have been projected by a first projection length by the lateral extender, and is set to a height at which the article holder and the lift driver can be projected by a second projection length, which is longer than the first projection length, by the lateral extender while the article is held by the article holder, in a state where the article is placed thereon, and also articles do not interfere with each other when the article holder and the lift driver are projected; a second placement part arranged below and on the side of the track and on an outer side of the first placement part, and can have placed thereon the article held by the article holder in a state where the article holder and the lift driver have been projected by the second projection length by the lateral extender; and a third placement part arranged directly below the track and can have placed thereon an article held by the article holder, wherein a , and at a single position where the overhead transport vehicle stops, the article can be transferred to any of the first, the second, and the third placement parts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




Wbj.